OPINION — AG — QUESTION: CAN CATTLE PURCHASED AT ONE LIVESTOCK MARKET WITHIN OKLAHOMA BE SHIPPED TO A FEDERALLY INSPECTED MARKET LOCATED IN OKLAHOMA WITHOUT BEING TESTED FOR BRUCELLOSIS PRIOR TO BEING SHIPPED TO SAID FEDERALLY INSPECTED MARKET? — THE OPINION OF THE ATTORNEY GENERAL THAT UNLESS THE CATTLE ARE WITHIN ONE OF THE CATEGORIES (A) (B) (C) (D) (E) (F) (G), YOUR QUESTION SHOULD BE ANSWERED IN THE NEGATIVE. CITE: 2 Ohio St. 1965 Supp., 6-102 [2-6-102] 2 Ohio St. 1961, 6-91 [2-6-91] (LUSTER COOK)